EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
 Claims 3 and 5-7 were cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, a method for closing a puncture in tissue, the method comprising, inter alia: advancing a guide member into proximity with the tissue, the guide member having a needle guide; positioning a distal end of the guide member with the needle guide toward the tissue to present an opening of the needle guide toward the tissue, the distal end of the guide member with the needle guide maintaining a position proximal to an anterior side of the tissue, the needle guide cooperating with a suture securing device that is slidably coupled to the guide member, and a suture attached to the suture securing device; and deploying the suture securing device, the suture securing device comprising a body with an anchor point for the suture and features that allow the suture securing device to pierce the tissue and resist retraction through the tissue;  wherein the suture securing device is deployed in a distal direction, and wherein during deployment of the suture securing device, the features that allow the suture securing device to pierce the tissue and resist retraction are moved distally beyond and radially outward from the distal end of the guide member and then through the tissue on opposing sides of the puncture.
With respect to base claim 9, none of the prior art of record, alone or in combination, discloses a method for closing a puncture in tissue, the method comprising, inter alia: advancing a guide member into proximity with a puncture in tissue, a distal end of the guide member maintaining a position proximal to an anterior side of a vessel wall of the tissue; positioning a distal end of a needle guide toward the tissue to present an opening of the needle guide toward the tissue, the needle guide cooperating with an anchor; and deploying the anchor, the anchor comprising a body with an anchor point for a suture and detachable needles, the detachable needles configured to selectively engage the needle guide, allowing the anchor to pierce the tissue and resist retraction through the tissue, the anchor point being at a location proximal an intermediate location of the anchor; wherein the anchor is deployed in a distal direction; wherein during deployment of the anchor, the detachable needles are moved distally beyond and radially outward from the distal end of the guide member to move the detachable needles through the tissue and on opposing sides of the puncture; and wherein the needle guide is withdrawn in a proximal direction, thereby releasing the detachable needles from the needle guide.
With respect to base claim 15, none of the prior art of record, alone or in combination, discloses a method for closing a puncture in tissue, the method comprising, inter alia: advancing a distal end of a guide member in a distal direction to position openings near the distal end into proximity with a puncture in tissue, the distal end of the guide member maintaining a position proximal to an anterior side of the tissue; deploying a plurality of anchors, each of the plurality of anchors comprising a body with an anchor point for a suture and features that allow the anchors to pierce the tissue and resist retraction through the tissue, the anchor point being at a location proximal an intermediate location of the anchor; wherein during deployment of the plurality of anchors, the features that allow the plurality of anchors to pierce the tissue and resist retraction are first moved distally beyond and radially outward from the distal end of the guide member and then through the vessel wall on opposing sides of the puncture; and wherein a constricting member is moved in a distal direction along a length of the suture to constrict the suture and move the plurality of anchors toward the longitudinal axis of the guide member.
For comparison to the present invention, prior-art reference Cragg et al. (U.S. Pat. No. 5,868,762), for example, discloses a method for closing a puncture in tissue, the method comprising, inter alia: advancing a guide member into proximity with the tissue, the guide member having a needle guide; positioning a distal end of the guide member with the needle guide toward the tissue to present an opening of the needle guide toward the tissue the needle guide cooperating with a suture securing device that is slidably coupled to the guide member and a suture attached to the suture securing device; deploying the suture securing device, the suture securing device comprising a body with an anchor point for the suture and features that allow the suture securing device to pierce the tissue and resist retraction through the tissue; and establishing tension in the suture to move the suture securing device toward another suture securing device to thereby close the puncture in the tissue.  However, Cragg et al. do not disclose that the suture securing device is deployed in a distal direction; wherein during deployment of the suture securing device, the features that allow the suture securing device to pierce the tissue and resist retraction are moved distally beyond and radially outward from the distal end of the guide member and then through the tissue on opposing sides of the puncture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771